Citation Nr: 1600427	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  03-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to December 4, 2002, and in excess of 30 percent thereafter for status post right (major) ring finger avulsion injury with surgical exploration of flexor tendon, ulnar nerve impairment, and right wrist strain, to include consideration of whether a separate rating is warranted for right wrist strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1996 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the issue on appeal has been previously remanded, the Board finds that further development is required.  The action requested in the February 2015 remand order has been completed and a supplemental statement of the case was issued in April 2015; however, that adjudication did not identify which symptoms were believed to be common to both the ulnar nerve and wrist disorders for an adequate determination as to the separate rating issue.  Nor are such matters demonstrated upon review of the available record.  The Board notes that the Veteran's service-connected disability was last evaluated by VA examination in February 2011, and that the severity of his present right ring finger, right ulnar nerve, and right wrist disorders are unclear.  It is significant to note that distinct and separate symptoms may be rated separately without violating the prohibition against pyramiding when the disorders do not constitute the same disability or manifestations.  See Murray v. Shinseki, 24 Vet. App. 420, 423 (2011); Estaban v. Brown, 6 Vet. App. 259 (1994).  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected status post right (major) ring finger avulsion injury with surgical exploration of flexor tendon, ulnar nerve impairment, and right wrist strain.  Range of motion studies and applicable diagnostic testing, such as X-ray studies, for the right ring finger and right wrist must be completed, unless an explanation is provided addressing why such studies are not required for an adequate opinion.  Based on examination, interview of the Veteran, and a review of the available record, the examiner should identify/diagnose any residual right ring finger, ulnar nerve, and/or right wrist disability currently found on examination or that has been presented during the appeal period.   Separate manifestations of each disability should be identified, if possible.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue on appeal with consideration of all pertinent laws and regulations concerning separate rating evaluations.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


